Title: From Abigail Smith Adams to John Quincy Adams, 9 February 1806
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy Feb’ry 9th 1806

I begin my Letter by announcing the Health of your Children, that your mind and that of their Mothers may be at ease & “they cannot speak for themselves it is true,” but there are Mothers who are not less anxious for those who can speak for themselves; and it is with much pain that I learn from your Friends that your Health does not appear to have been mended by your journey, or change of residence. Mrs Quincy who never fails writing every week to your Aunt Cranch, seldom omits informing me how you are; that you do not gain flesh is not to be expected, for your mind must suffer from the prospect before you, and the perplexed State of our publick counsels so contrary to your own Ideas of Sound policy.
The Sentiments exprest in your Letter of Janry 25th upon the Subject of our foreign Relations and connections so perfectly accord with those of your Father, that it might have been conjectured you had as formerly, Sat down together by our fire Side and canvassed the subjects together. That Great Britain is wrong, a common understanding may discover from reading the statements of the Merchants to the Secretary of State Mr Gore’s Letter, and Mr Madisons. altho I am not for adopting Mr Wrights Resolutions, I would make a firm and resolute stand against the unjust assumption of any Nation; I would propose what was just, honorable, dignified and energetic—such measures as were practicable, from which there should be no receeding but if the Chief Majestrate of the Nation is capable of such duplicity as he is accused of, but which I am loth to believe; we are indeed, and in very Truth, in a helpless state, and no one can say where the evils will terminate. what ever may be the conduct of the Head of a Nation, those who are accredited and received by him as Representitives from foreign powers: ought out of respect to the Nation, to treat him with decency and good Manners in both which I think a certain Marquiss deficient—I have heard and seen specimins of his politeness upon former occasions, and at the time despised his littleness. Your Father has written you a Letter in which he has exprest to you his opinion upon Some parts of the subjects in your Letter to me.
My Love to mrs Adams to whom I shall write next. If I do not write every week, you must not think that your Children are unwell. George visits me always once a week, sometimes oftner, but for the last Month, we have had neither good Riding or walking except a few days together.
You write to your Brother respecting a House do you expect that Congress will rise as early as May? I wish whenever you return you would consult dr Rush upon the State of your Health. I have a good opinion of dr Mays practise. your dijestion is defective—your food does not nourish you. you do not derive spirits or strength from it. I would recommend to you to eat a hard Bisquit, and 3 figs daily, between meals, Make the experiment, add a Glass of wine—and tell me after one month if you do not feel the benifit of it—
I am sorry for mr Giles misfortune—toor Shadow of Randolph—has he worn out his Lungs in a good cause? tis said he has been Rational this Session. What a pitty that closed doors should have deprived the public from witnessing So novel a spectacle—
Your Brother and Sister have been in Boston for this fortnight past. He returnd last Evening to attend some town affairs, but will go again on tuesday. tell mr Quincy his little Girl was very well to day. Mrs Cranch has quite a family of little ones, but she devotes herself to them—tho She says they craize her upon a Stormy day, when they cannot go to School.
With the Sincerest Love and affection / I am your Mother
Abigail Adams